Case 3:16-cv-01617-GPC-JLB Document 346 Filed 05/05/20 PageID.12219 Page 1 of 4



 1   Steven R. Weinmann (SBN 190956)
     Steven.Weinmann@capstonelawyers.com
 2   Tarek H. Zohdy (SBN 247775)
     Tarek.Zohdy@capstonelawyers.com
 3   Cody R. Padgett (SBN 275553)
     Cody.Padgett@capstonelawyers.com
 4   Trisha K. Monesi (SBN 303512)
     Trisha.Monesi@capstonelawyers.com
 5   Capstone Law APC
     1875 Century Park East, Suite 1000
 6   Los Angeles, California 90067
     Telephone: (310) 556-4811
 7   Facsimile: (310) 943-0396
 8
     Attorneys for Plaintiff and the Class
 9
10                              UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13   CARLOS VICTORINO, individually,               Case No.: 16-cv-1617-GPC-JLB
     and on behalf of a class of similarly
14   situated individuals,
                                                   Hon. Gonzalo P. Curiel
15                Plaintiffs,
                                                   PLAINTIFF’S RESPONSE TO FCA
16         v.                                      US LLC’S SUBMISSION OF
                                                   SUPPLEMENTAL AUTHORITY IN
17   FCA US LLC, a Delaware limited                SUPPORT OF ITS MOTION TO
     liability company,                            DECERTIFY OR TO MODIFY
18                                                 CLASS DEFINITION
                  Defendant.
19
                                                   Complaint Filed: June 24, 2016
20                                                 Courtroom:       2D
                                                   Trial Date:      None Set
21
                                                   Date:                May 15, 2020
22                                                 Time:                1:30 p.m.
                                                   Dept:                2D
23
24
25
26
27
28

                         PLAINTIFF’S RESPONSE TO NOTICE OF SUPPLEMETNAL AUTHORITY
Case 3:16-cv-01617-GPC-JLB Document 346 Filed 05/05/20 PageID.12220 Page 2 of 4



 1          Plaintiff Carlos Victorino respectfully responds to Defendant FCA US LLC’s
 2   submission of supplemental authority, ECF No. 345, which alerts the Court to an
 3   unpublished and distinguishable district court order, Sloan v. Gen. Motors LLC,
 4   2020 WL 1955643 (N.D. Cal. Apr. 23, 2020).
 5          While Sloan is a class action based on an alleged vehicle defect, it has no
 6   bearing in this suit. One critical difference between the cases are the classes at issue.
 7   The class properly certified by this Court consists of “[a]ll persons who purchased or
 8   leased in California, from an authorized dealership, a new Class Vehicle primarily
 9   for personal, family, or household purposes.” (ECF No. 318, at 24:6-8.) The Sloan
10   classes included “[a]ll current and former owners or lessees of a Class Vehicle that
11   was purchased or leased” in various states. Id. at *2-3. Thus, unlike here, the Sloan
12   class definition included prior owners as well as purchasers of used class vehicles,
13   along with current owners and purchasers of new vehicles. The inclusion of both
14   prior owners and used purchasers of a class vehicle created potential damages
15   calculations problems because the prior owner of a class vehicle would have to split
16   the damages with the subsequent used purchaser. Nonetheless, the Sloan plaintiffs
17   argued that their “‘cost of repair’ damages model” can adequately addressed any
18   problems, as “it would also be possible ‘to allocate damages among multiple owners
19   of a single vehicle’ based on mileage.” Id. at *47.
20          While the district court in Sloan agreed that, consistent with Nguyen v. Nissan
21   North America, Inc., 932 F.3d 811 (2019), the plaintiff’s benefit-of-the-bargain
22   theory is tied to their theory of liability, the district court found that the plaintiff’s
23   damages model could not be reconciled with a class definition comprising both prior
24   owners and current purchasers of used class vehicles. The district court concluded
25   that “requiring [the defendant] to pay a current owner of a used vehicle the full cost
26   of repair in addition to paying some pro-rata benefit to prior owners would subject
27   GM to multiple recovery.” Sloan, 2020 WL 1955643, at *48. Because allocating
28   “cost of repair” damages to both a prior owner and a current purchaser of the used

                                                  Page 1                CASE NO. 3:16-CV-1617-GPC-JLB
                        PLAINTIFF’S RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY
Case 3:16-cv-01617-GPC-JLB Document 346 Filed 05/05/20 PageID.12221 Page 3 of 4



 1   class vehicle proved too problematic, the district court limited the class to solely
 2   current owners.
 3         Here, as in Nguyen, there are no such circumstances because the class
 4   definition specifically excludes used purchasers. The class vehicle must have been
 5   new when purchased or leased in order for the purchaser or lessee to fit within the
 6   class definition certified by this Court. Nguyen similarly excludes purchasers or
 7   lessees of used class vehicles and includes individuals who purchased or leased a
 8   new class vehicle from an authorized dealer. See Nguyen, 932 F.3d at 815. (Plaintiff
 9   sought to certify “a class of ‘[a]ll individuals in California who purchased or leased,
10   from an authorized Nissan dealer, a new Nissan vehicle equipped with a FS6R31A
11   manual transmission.’”). Unlike in Sloan, there is no need to make a distinction
12   between former or current owners and lessees when the class is defined by the
13   purchase or lease of a new class vehicle. Indeed, the Ninth Circuit in Nguyen makes
14   no such distinction. Pursuant to Nguyen, Plaintiff’s damages model is consistent
15   with his theory of liability, which is based on the point of sale, where the benefit-of-
16   the-bargain model limits recovery to the difference in value at the point of sale
17   between a class vehicle with a defective clutch system and on with a defect-free
18   clutch system. As there can only be one point of sale for a new vehicle, the “cost of
19   repair” damages would not extend to purchasers of used vehicles. Thus, the certified
20   class here correctly excludes individuals purchasing used class vehicles. To the
21   extent that Sloan turns on the double recovery given to a group of individuals
22   excluded from the class definition—purchasers of used vehicles—it has no
23   application here. In other respects, Sloan provides further support for this Court’s
24   certification order by confirming, yet again, that the “cost of repair” damages model
25   satisfies predominance for a class of purchasers and lessees of new vehicles.
26
27
28

                                                 Page 2                CASE NO. 3:16-CV-1617-GPC-JLB
                       PLAINTIFF’S RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY
Case 3:16-cv-01617-GPC-JLB Document 346 Filed 05/05/20 PageID.12222 Page 4 of 4



 1   Dated: May 5, 2020                      Respectfully submitted,

 2
                                             CAPSTONE LAW APC
 3
 4
                                      By: /s/ Tarek H. Zohdy
 5                                        Steven R. Weinmann
 6                                        Tarek H. Zohdy
                                          Cody R. Padgett
 7
                                          Trisha K. Monesi
 8
                                             Attorneys for Plaintiff and the Class
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               Page 3                CASE NO. 3:16-CV-1617-GPC-JLB
                     PLAINTIFF’S RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY
